COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                          §               No. 08-08-00200-CV
  PROFESSIONAL FOOD SYSTEMS and                   §          AN ORIGINAL PROCEEDING
  PILGRIM’S PRIDE CORPORATION,
                                                  §                 IN MANDAMUS
  Relators.
                                                  §

                                                  §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion for voluntary dismissal of this mandamus action from

Relators Professional Food Systems and Pilgrim’s Pride Corporation. The motion was held in

abeyance pending confirmation of the resolution of bankruptcy proceedings. Because we have

since confirmed that this matter is no longer subject to an automatic bankruptcy stay, we will grant

the motion and dismiss this mandamus action.

       On June 2, 2008, Relators Professional Food Systems and Pilgrim’s Pride Corporation filed

a petition for a writ of mandamus. On January 12, 2009, this Court received a suggestion of

bankruptcy and abated mandamus proceedings in accordance with the automatic bankruptcy stay

on January 15, 2009. See TEX.R.APP.P. 8.2. On June 21, 2010, Relators filed a motion to

voluntarily dismiss this mandamus action. The motion to dismiss was received during the
abatement period and was not accompanied by proof that the bankruptcy court had lifted or

terminated the stay, or that this Court was otherwise permitted by federal law to take further action

in these mandamus proceedings. See TEX.R.APP.P. 8.3(a). This Court’s records indicated that no

action would be taken on the motion until the Court received confirmation that the automatic

bankruptcy stay had been lifted. The Court did not receive any updates regarding bankruptcy

proceedings,1 and this case was archived on May 22, 2014.

         On November 1, 2021, the Clerk of the Court issued a letter stating that this Court’s

previous abatement order from 2009 required the parties to provide a proper motion showing the

stay had been lifted, and the Clerk requested a response be filed with this Court within 15 days.

On November 8, 2021, the parties filed an agreed motion to reinstate proceedings and attached a

2015 final bankruptcy court order closing the bankruptcy case against Relator Pilgrim’s Pride

Corporation. See also In re Pilgrim’s Pride Corp., 564 B.R. 534, 537 (Bankr. N.D. Tex. 2017)

(referencing ultimate closure of bankruptcy case on September 14, 2015). The order provided

sufficient evidence to reinstate this matter, see TEX.R.APP.P. 8.3(a), and based on this filing, the

Court on November 10, 2021, issued an order reinstating this appeal.

         Given that the automatic bankruptcy stay is no longer in effect, we hereby grant the motion

and dismiss this mandamus action.

                                                       JEFF ALLEY, Justice
November 29, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  The 1999 version of this Court’s local rules required “[a]ny party filing a notice of bankruptcy or otherwise claiming
an automatic stay of the appeal as provided by federal or state law must also file in this court, every 90 days, a letter
informing the court of the status of the bankruptcy or other proceeding.” 8TH TEX.APP. (EL PASO) LOC.R. 8 (1999),
approved by Tex. Sup. Ct., Misc. Docket No. 99-9169 (Sept. 21, 1999). That continuing notification requirement was
repealed in 2013. See generally 8TH TEX.APP. (EL PASO) LOC.R. (2013), approved by Tex. Sup. Ct., Misc. Docket
No. 13-9068 (May 13, 2013).

                                                           2